Citation Nr: 1103920	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  05-23 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to restoration of a 30 percent rating for left 
shoulder disability, currently rated as 20 percent disabling from 
September 1, 2005.

2.  Entitlement to a rating in excess of 30 percent for left 
shoulder disability (in light of the Board's grant of a 
restoration to a 30 percent rating, effective from September 1, 
2005, in this decision).

3.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative arthritis of the lumbar spine.  

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to September 
1991, from June 1999 to September 1999, from March 2002 to August 
2002, and from January 2003 to January 2004.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in December 2004 and June 
2005 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The December 2004 rating decision granted service connection for 
arthritis of the lumbar spine and assigned an initial rating of 
10 percent effective from January 16, 2004, the effective date 
for service connection for this disability.  The Veteran appeals 
for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The June 2005 rating decision reduced the Veteran's disability 
rating for his service-connected left shoulder impairment from 30 
percent to 10 percent, effective from September 1, 2005.

The Veteran provided testimony at a July 2006 hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file.

This appeal was the subject of a Board remand dated in March 
2007, and a Board decision and remand dated in April 2008.  This 
case was further the subject of an August 2008 Order of the Court 
of Appeals for Veterans Claims (Court), by which the Court 
vacated the Board's April 2008 decision and remanded the matters 
of (1) restoration of a 30 percent rating for impairment of the 
left shoulder and (2) a rating in excess of 10 percent for 
impairment of the left shoulder for compliance with instructions 
as set forth in a Joint Motion for Partial Remand dated in August 
2008.  (In April 2008 the Board had remanded the claim for an 
initial rating in excess of 10 percent for degenerative arthritis 
of the lumbar spine to the RO/AMC, so that this issue was not 
within the jurisdiction of the Court.)

A March 2010 RO/AMC rating decision increased the rating assigned 
for left shoulder disability from 10 percent to 20 percent, 
effective from September 1, 2005, which is the effective date of 
the rating reduction at issue in this appeal.

The Board remanded this matter to the RO/AMC in July 2010 to 
request further development, including development consistent 
with the Court's August 2008 Order.  Today's Board decision 
addresses the Court's Order insofar as restoration of the 30 
percent rating for left shoulder disability is granted in full, 
effective from September 1, 2005, the date of commencement of the 
prior rating reduction from 30 percent to 10 percent, and the 
issue of an increased rating for left shoulder disability is 
remanded for development consistent with the Court's directions 
and for compliance with the Board's July 2010 remand. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As noted in the introduction section of the Board's July 
2010 remand of this matter, the record gives rise to the 
issue of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities 
(TDIU).  (See August 2007 written statement asserting 
inability to work due to back disability; February 2008 
written statement asserting inability to work due to back 
disability).  In addition, in a December 2010 Informal 
Hearing Presentation, the Veteran's representative raised 
the issue of entitlement to depression as secondary to 
service-connected physical disabilities, and reiterated 
that the Veteran was seeking a TDIU.  

The raised issue of entitlement to a TDIU must be 
adjudicated by the Agency of Original Jurisdiction (AOJ); 
it is directed that the AOJ take appropriate action.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009) (when evidence of 
unemployability is submitted at the same time that the Veteran is 
appealing the initial rating assigned for a disability, the claim 
for TDIU will be considered part and parcel of the claim for 
benefits for the underlying disability). 

Further, the referred issue of entitlement to service 
connection for depression as secondary to service-
connected physical disabilities, as raised in the December 
2010 Informal Hearing Presentation, is referred to the AOJ 
for appropriate action.

The Board additionally notes that in its July 2010 decision the 
Board referred for appropriate action the issue of entitlement to 
a waiver of recovery of an overpayment for service-connected 
disabilities in the original amount of $2174.00, to include 
whether the debt was property created.  (See January 2006 RO 
decision letter re: denial of waiver of recovery of overpayment; 
February 2006 Report of Contact addressing creation of debt).  
However, upon further review, the Board notes that this matter 
may have been resolved in a manner that directly and fully 
favorably addressed the Veteran's contentions at that time, in an 
RO letter decision dated in February 2006, wherein the RO noted 
that it corrected its award to show that he was receiving 
compensation at the 70 percent level until September 1, 2005, at 
which time the combined compensation rating was reduced to 60 
percent.  The Board notes, however, that its decision today may 
result in a reversal of the prior reduction in the Veteran's 
combined rating for compensation.  This matter is referred to the 
RO/AMC for any necessary clarification or further action.

The issues of entitlement to a rating in excess of 30 percent for 
left shoulder disability (in light of the Board's grant of a 
restoration to a 30 percent rating, effective from September 1, 
2005, in this decision), entitlement to an initial evaluation in 
excess of 10 percent for degenerative arthritis of the lumbar 
spine, and entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 2004 notice letter was deficient in significant 
part insofar as the Veteran was informed that the proposed 
reduction from 30 percent to 10 percent for left shoulder 
disability would not result in a reduction in his overall level 
of VA compensation, which the RO informed the Veteran would 
remain at the 70 percent level even after the proposed reduction 
was implemented and that his compensation payments would remain 
unchanged.  In fact, the implementation of the reduction from a 
30 percent rating to a 10 percent rating for left shoulder 
disability resulted in a reduction of the Veteran's combined 
overall level of VA compensation from 70 percent to 60 percent, 
effective from September 1, 2005, and his VA compensation 
payments were reduced.

2.  A 30 percent rating for left shoulder disability was in 
effect from June 29, 1997, to August 31, 2005, a period of 
greater than five years (excluding intervening periods of active 
service).

3.  The September 2004 VA examination upon which a rating 
reduction from 30 percent to 10 percent, effective from September 
1, 2005, for left shoulder disability was based on less full and 
complete examination than the July 2000 VA examination based upon 
which the rating of 30 percent was established. 

4.  The rating reduction from 30 percent to 10 percent for left 
shoulder disability, effective from September 1, 2005, was based 
on only one VA examination, in September 2004, and was 
implemented without adequate evidence so as to clearly warrant 
the conclusion that sustained improvement had been demonstrated, 
or that it was reasonably certain that the improvement would be 
maintained under the ordinary conditions of life.


CONCLUSION OF LAW

The reduction of rating from 30 percent to 10 percent for left 
shoulder disability, effective from September 1, 2005, as 
implemented by an RO rating decision dated in June 2005, was not 
in accordance with VA regulations and holdings of the Court of 
Appeals for Veterans Claims; consequently restoration of a 30 
percent disability rating for service-connected left shoulder 
disability, effective from September 1, 2005, is warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 
4.1, 4.2 (2010); Brown v. Brown, 5 Vet. App. 413 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) defines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty to 
notify the Veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a duty to 
assist the Veteran in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c).  

As discussed in detail below, sufficient evidence is of record to 
grant the Veteran's claim for restoration of a rating of 30 
percent for left shoulder disability, effective from September 1, 
2005.  Therefore, no further notice or development is needed with 
respect to this matter.

Merits of the Claim

The issue to be decided by the Board is whether restoration of a 
30 percent rating for service-connected left shoulder disability 
is warranted. In June 2005, the RO reduced the 30 percent rating, 
effective from June 1997, to a 10 percent rating, effective from 
September 1, 2005.  

In August 2008 the Court remanded the issue of entitlement to 
restoration of a rating of 30 percent for left shoulder 
disability for the Board to ensure that the burden of proof was 
placed on VA rather the Veteran, as was asserted by the parties 
in a Joint Motion for Partial Remand to be required in rating 
reductions such as the one at issue in this appeal.  See 
generally 38 C.F.R. § 3.344; Brown v. Brown, 5 Vet. App. 413 
(1993).

After further development, in March 2010 the RO granted a partial 
restoration, to a 20 percent rating, for left shoulder 
disability, effective from the date of the initial reduction, 
September 1, 2005.

The Board notes that the procedural requirements regarding proper 
notification of the proposed rating reduction from 30 percent to 
10 percent for left shoulder disability, as set forth at 38 
C.F.R. § 3.105(e), were partially satisfied by a letter sent to 
the appellant in December 2004.  This correspondence referred to 
an accompanying December 2004 rating decision that detailed all 
material facts and reasoning behind the proposal. Moreover, the 
letter apprised the appellant that he had 60 days to submit 
additional evidence demonstrating that his current disability 
evaluation should be maintained.  

The December 2004 letter was deficient in significant part, 
however, insofar as the Veteran was informed that the proposed 
reduction would not result in a reduction in his overall level of 
VA compensation, which the RO informed the Veteran would remain 
at the 70 percent level even after the proposed reduction was 
implemented and that his compensation payments would remain 
unchanged.  In fact, the implementation of the reduction from a 
30 percent rating to a 10 percent rating for left shoulder 
disability resulted in a reduction of the Veteran's combined 
overall level of VA compensation from 70 percent to 60 percent, 
effective from September 1, 2005, and his VA compensation 
payments were reduced.  (See RO rating decision dated in 
September 2005, and accompanying rating sheet; RO letter to 
Veteran dated in February 2006 stating compensation was reduced 
from 70 percent to 60 percent effective from September 1, 2005.)  

The 30 percent rating for the Veteran's left shoulder disability 
was in effect from June 29, 1997, to August 31, 2005, which, even 
excluding intervening periods of active service from June 1999 to 
September 1999, March 2002 to August 2002, and January 2003 to 
January 2004, is a period of greater than five years. Therefore, 
the provisions of 38 C.F.R. § 3.344(a) and (b) regarding 
stabilization of disability evaluations are specifically 
applicable in this appeal. See 38 C.F.R. § 3.344(c). 38 C.F.R. § 
3.344 requires that the RO and the Board ensure that a rating 
reduction be based on an examination that is as complete as the 
examinations that formed the basis for the original rating and 
that the condition not be likely to return to its previous level. 
38 C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 
320, 324 (1995). A reduction may be accomplished when the rating 
agency determines that there has been material improvement in the 
Veteran's condition, and, if so, that the evidence makes it 
reasonably certain that the improvement will be maintained under 
the ordinary conditions of life. 38 C.F.R. § 3.344(a)-(c). 

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that several general regulations are 
applicable to all rating reduction cases, without regard for how 
long a particular rating has been in effect. The Court has stated 
that certain regulations "impose a clear requirement that VA 
rating reductions, as with all VA rating decisions, be based upon 
a review of the entire history of the veteran's disability."  
Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 
4.1, 4.2, 4.13) (1993). A rating reduction requires an inquiry as 
to "whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting such 
change are based upon thorough examinations."  Brown, 5 Vet. App. 
at 421. Thus, in any rating-reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that improvement reflects an improvement under 
the ordinary conditions of life and work. Id.

Rating of a disability is rendered upon the application of a 
schedule of ratings, which is predicated upon the average 
impairment of earning capacity. See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 3.321(a) and 4.1. Separate diagnostic codes identify various 
disabilities. See 38 C.F.R. Part 4.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Rating agencies will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree of 
stability of disability evaluations consistent with the laws and 
Department of Veterans Affairs regulations governing disability 
compensation and pension.  It is essential that the entire record 
of examination and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history . . . . 
Examinations less full and complete than those in which payments 
were authorized or continued will not be used as a basis of 
reduction.  Ratings on account of diseases subject to temporary 
or episodic improvement, e.g., manic-depressive or other 
psychotic reaction . . . will not be reduced on any one 
examination except in those instances where all the evidence of 
record clearly warrants the conclusion that sustained improvement 
has been demonstrated . . . . Moreover, though material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will be considered whether the 
evidence makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344(a).

The record establishes that the Veteran is right-handed; thus the 
Veteran's left upper extremity is his minor extremity.

A 40 percent evaluation may be assigned for fibrous union of the 
humerus of the minor extremity.  A 20 percent evaluation may be 
assigned for recurrent dislocation of the humerus of the minor 
extremity at the scapulohumeral joint with frequent episodes and 
guarding of all arm movements or with infrequent episodes, and 
guarding of movement only at the shoulder level.  A 20 percent 
evaluation may also be assigned for malunion of the humerus with 
marked or moderate deformity.  38 C.F.R. § 4.71a, Diagnostic Code 
5202.

A 30 percent evaluation may be assigned for limitation of motion 
of the arm of the minor extremity to 25 degrees from the side.  
When the motion is limited to midway between the side and 
shoulder level or at the shoulder level, a 20 percent evaluation 
may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

A 20 percent evaluation may be assigned for dislocation of the 
clavicle or scapula, or nonunion of the clavicle or scapula of 
the minor extremity with loose movement.  A 10 percent evaluation 
may be assigned for nonunion without loose movement, or with 
malunion.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Generally, the standard of proof to be applied in decisions on 
claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Initially, the Board observes that the 30 percent evaluation for 
the Veteran's left shoulder disability was predicated, in part, 
on VA outpatient treatment records and VA examinations conducted 
in March 1998 and July 2000.  The March 1998 VA examination 
demonstrated that the Veteran had weakness in abduction 
approximately 4/5 testing as well as significant stiffness.  
Motion was painful at the extremes of motion.  Motion of the left 
shoulder and combined glenohumeral and scapulothoracic motion 
revealed flexion to be 65 degrees active, 70 degrees passive; 
extension to 35 degrees active and 40 degrees passive; abduction 
to 85 degrees active and 90 degrees passive; adduction to 50 
degrees active and passive; internal rotation to 35 degrees 
active and 40 degrees passive; and external rotation to 35 
degrees active and 40 degrees passive.  

When the Veteran was examined by the VA in July 2000, the 
examiner reviewed the claims file, including the Veteran's 
service treatment records and post-service records of treatment.  
The examiner evidenced a thorough review of the claims file by 
recounting that on June 20, 1997, the Veteran sustained an 
anterior shoulder dislocation of the left non-dominant shoulder; 
that he underwent a Bankart repair in December 1997; that the 
Veteran then underwent rigorous physical therapy that the Veteran 
viewed as almost injurious; and that the Veteran had previously 
been evaluation by VA for his left shoulder disability on March 
12, 1998, but that this VA examination was in the Veteran's view 
inadequate. At the July 2000 VA examination, range of motion 
testing disclosed that forward flexion of the Veteran's left 
shoulder was to 157 degrees active and 163 degrees passive; 
abduction was to 70 degrees active, and 160 degrees passive; 
adduction was to 160 degrees, passive; internal rotation actively 
was to T11 on the left; and external rotation was to 42 degrees 
active and 55 degrees passive.  It was indicated that there was 
pain with range of motion and crepitance with the anterior drawer 
on the left.  It was further indicated that the left shoulder was 
subluxatable and there was a positive apprehension sign.  

In a December 2000 decision, the Board determined that the 
clinical findings of tenderness, pain on motion and limitation of 
motion approximated the criteria for a 20 percent evaluation, and 
that an additional 10 percent was warranted based on pain and 
weakness, resulting in a 30 percent evaluation for the Veteran's 
service-connected left shoulder disability.  This was implemented 
by the RO in a January 2001 rating decision, which made the 30 
percent rating effective June 1997, the effective date of service 
connection for this disability.

In a December 2004 rating action, the RO proposed that the 
evaluation be reduced to 10 percent, based in significant part on 
the findings at a September 2004 VA examination.  As noted above, 
the Veteran was informed of this proposal and provided with an 
opportunity to submit additional evidence.  A June 2005 rating 
decision implemented the reduction to 10 percent effective 
September 2005.  It is noted that a noncompensable evaluation was 
assigned for intervening periods while the Veteran was on active 
duty.

At the September 2004 VA examination, the examiner specifically 
indicated that he did not have the claims file for review.  It 
was noted that the Veteran denied using any corrective device for 
his left shoulder condition.  Based on verbal history as related 
by the Veteran the examiner asserted that the Veteran's June 1997 
in-service shoulder injury was "probably only a mild subluxation 
of the left shoulder." The Veteran was noted to now take over-
the-counter medication as needed for pain.  It was noted that 
there was some limitation on lateral motion with the arm flexed 
in relation to the right shoulder.  The examiner asserted that 
during acute flare-ups of the Veteran's left shoulder pain, there 
was going to be around a 20 percent reduction of flexion, but 
that he could not provide an exact degree because it is 
impossible to do so.  The examiner also stated that there would 
be a mild functional impairment during acute flare-ups.  The 
examiner found no muscle atrophy or wasting in the upper 
extremities, or pain to deep palpation in any aspect of the left 
shoulder.  Forward elevation was found to be 180 degrees; 
abduction was to 180 degrees; external rotation was to 90 
degrees; and internal rotation was to 90 degrees.  These 
movements were said not to result in pain or discomfort.  The 
examiner commented that he did not consider the Veteran to have 
any functional impairment during periods of no flare-ups because 
the Veteran said that during flare-ups he kept his arm 
immobilized for two to three days, but after that, he was able to 
continue performing his duties and recuperated the motion of his 
left shoulder.  He added that he did not consider the Veteran to 
have any functional impairment due to repetitive motion of the 
left shoulder.  He asserted that it was basically during flare-
ups of the shoulder pain when the Veteran had some limitation or 
functional impairment of the left shoulder.  Upper extremity 
strength was 5/5 and bilateral hand strength was found to be 5/5.  
The examiner's diagnosis was residuals of left shoulder 
subluxation status post ligament repair.  

A determinative fact in this case is that the September 2004 VA 
examination report upon which the rating reduction to 10 percent 
was based was less full and complete than the July 2000 
examination report upon which the initial evaluation of 30 
percent was establish.  The Board reaches this conclusion based 
on several considerations, as described directly below.  

At the July 2000 VA examination, the examiner had for review the 
Veteran's service treatment records and claims file, and 
described in detail the history of the Veteran's shoulder 
disability, including the specific types of surgery and treatment 
the Veteran had undergone.  In contrast, at the September 2004 VA 
examination the examiner did not have the claims file or service 
treatment records for review and in his description of the 
history of the Veteran's injury set forth a fair amount of 
speculation and guesswork as to what may have happened or 
probably happened during service and after service based on the 
Veteran's verbal history.  

At the September 2000 VA examination the examiner tested for 
active both and passive range of motion, gave precise degrees of 
measurement for each, and tested for subluxation, apprehension 
sign, drawer test, instability and crepitance; the September 2004 
VA examination report included none of the foregoing in his 
report.  

The September 2004 VA examiner's opinion was conducted without 
benefit of the relevant medical evidence of record and was based 
on a vague history, guesswork as to the nature of the initial 
injury, surgery, and post-service symptoms on the part of the 
examiner, and less full and complete examination and testing than 
was conducted at the September 2000 VA examination.  Thus, in the 
Board's view, the September 2004 VA examination upon which the 
rating reduction to 10 percent at issue in this appeal was 
established was substantially less full and complete than the 
September 2000 VA examination upon which the initial rating of 30 
percent was based.  VA regulations provide specifically that 
examinations less full and complete than those in which payments 
were authorized or continued will not be used as a basis of 
reduction.  38 C.F.R. § 3.344(a).

Further, as the September 2004 VA examiner did not have access to 
the claims file or service treatment records and only made 
relatively vague guesses at the nature of the Veteran's initial 
injury, surgery, and treatment, the Board finds that the RO did 
not ensure, as required by 38 C.F.R. § 3.344, that "the entire 
record of examination and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history."

Additionally, contrary to the provisions of 38 C.F.R. § 3.344(a), 
the rating reduction from 30 percent to 10 was based on only one 
VA examination, in September 2004 (see "Evidence" section of 
June 8, 2005, RO rating decision), and was implemented without 
adequate evidence so as to "clearly warrant the conclusion that 
sustained improvement had been demonstrated, or that it was 
reasonably certain that the improvement would be maintained under 
the ordinary conditions of life."

Based on the foregoing considerations, the Board finds that 
reduction of the Veteran's rating from 30 percent to 10 percent, 
as implemented in a June 2005 RO rating decision, effective from 
September 1, 2005, was not in accordance with the requirements 
for such rating reductions as set forth in VA regulations and as 
elaborated upon by holdings of the Court.  Accordingly, 
restoration of a rating of 30 percent, to be increased from the 
currently assigned 20 percent rating (as awarded by a rating 
decision dated in March 2010, effective from September 1, 2005), 
for the Veteran's service-connected left shoulder disability is 
warranted.  See 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2; Brown v. 
Brown, 5 Vet. App. 413 (1993).


ORDER

Restoration of a 30 percent rating for left shoulder disability, 
effective from September 1, 2005, is granted.  


REMAND

In August 2008 the Court remanded the issue of entitlement to an 
increased rating for left shoulder disability for the Board to 
fully address the rating codes considered, to ensure that the 
level of disability during flare-ups was considered, and to 
ensure that the Board took into consideration factors outlined in 
38 C.F.R. §§ 4.40 and 4.45, in compliance with DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995). 

In the Board's July 2010 remand of this matter, the Board 
requested VA examinations of the Veteran's low back and left 
shoulder disabilities.  The Board requested that the RO/AMC 
schedule the Veteran for VA examination with an appropriate 
examiner during a period of a flare-up, if possible, in order to 
determine the severity of the service-connected left shoulder 
disability and degenerative arthritis of the lumbar spine.  The 
Board further requested that if such an examination could not be 
conducted during a flare-up, the examiner should record a 
detailed clinical history referable to the service-connected 
manifestations.  The September 2010 VA examination report 
reflects no attempt to schedule an examination during a period of 
flare-up or recordation of a detailed clinical history referable 
to the service-connected manifestations.

Additionally, in the Board's July 2010 remand of this matter, the 
Board requested that all appropriate tests and studies, to 
include x-ray studies, MRI, EMG and a nerve conduction study 
should be accomplished (with all findings made available to the 
examiner(s) prior to completion of the report), and all clinical 
findings should be reported in detail to determine the nature and 
severity of the service-connected disabilities; and that if the 
VA examiner found that any such testing is not required to fully 
evaluate the current extent of the service-connected the 
disabilities, that this must be clearly stated and fully 
explained.  The claims file contains no indication of compliance 
or attempted compliance of this aspect of the Board's July 2010 
remand instructions.  

In consideration of the above, the case must therefore be 
remanded for substantial compliance with Board's July 2010 remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(holding in pertinent part that a remand by the Board confers on 
the claimant the right to compliance with remand orders). 

Also, the September 2010 VA examiner noted that earlier that year 
the Veteran was seen by his private orthopedist and was operated 
upon at Sierra Medical Center, where he underwent an extreme 
lateral interbody fusion of L4-L5.  Records of this private 
treatment and surgery must be sought in assisting the Veteran in 
the development of his claim for an increased rating for low back 
disability.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated his low back and left shoulder 
disabilities during the period from September 
2005 to the present.  

(a) After obtaining any appropriate 
authorizations for release of medical 
information, the RO should obtain any records 
that have not been previously received 
into the claims file from each health care 
provider the Veteran identifies.  

(b) The records sought must include any 
relevant records of VA treatment from January 
2010 forward.

(c) The records sought must include records 
of treatment and surgery in 2010 with the 
Veteran's private orthopedist, including 
records of surgery at Sierra Medical Center, 
where a September 2010 VA examiner has 
indicated the Veteran underwent an extreme 
lateral interbody fusion of L4-L5.  

(d) The Veteran must also be advised that 
with respect to private medical evidence he 
may alternatively obtain the records on his 
own and submit them to the RO/AMC.

2.  Then, schedule the Veteran for VA 
examination(s) with an appropriate examiner(s) 
during a period of a flare up, if possible, in 
order to determine the severity of the 
service-connected left shoulder disability and 
degenerative arthritis of the lumbar spine.  
If such examination(s) cannot be conducted 
during a flare-up, the examiner must record a 
detailed clinical history referable to the 
service-connected manifestations.  

(a) The claims folder must be made 
available to and be reviewed by the VA 
examiner(s) in conjunction with the 
examination(s).

(b) The VA examiner(s) must provide 
detailed examination findings in order to 
evaluate the severity of the service-
connected disabilities in terms of range of 
motion and functional limitation due to 
pain on motion (i.e., weakness, excess 
fatigability, and/or incoordination) during 
a flare up under the applicable rating 
criteria.

(c) With regard to his back disability, the 
VA examiner must also comment on the extent 
of any demonstrated intervertebral disc 
syndrome, including whether the Veteran has 
disability attributable to radiculopathy 
affecting one or both lower extremities, 
and the nature and duration of any 
incapacitating episodes (requiring 
medically prescribed bed rest) attributable 
to intervertebral disc syndrome.  The 
examiner must provide an opinion as to 
whether any such symptoms are caused by, 
aggravated by, or are part and parcel of 
the Veteran's service-connected 
degenerative arthritis of the lumbar spine.

(d) With regard the left shoulder 
disability, the VA examiner must indicate 
the likelihood that any current 
neurological findings affecting the left 
upper extremity are caused by, are 
aggravated by, or are part and parcel of 
the service-connected left shoulder 
disability.  Results of April 2007 VA EMG 
studies pertaining to disability of the 
left upper extremity are associated with 
the claims file.

(e) All appropriate tests and studies, to 
include x-ray studies, MRI, EMG and a nerve 
conduction study should be accomplished 
(with all findings made available to the 
examiner(s) prior to completion of the 
report), and all clinical findings should 
be reported in detail to determine the 
nature and severity of the service-
connected disabilities.  

(f) If an examiner finds that any such 
testing is not required to fully evaluate 
the current extent of the service-connected 
low back or left shoulder disabilities, 
this must be clearly stated and fully 
explained.  

(g) The examiner(s) must provide an opinion 
as to whether the Veteran is unemployable 
due service-connected to left shoulder 
and/or low back disability. 

(h) The examiner(s) must provide an opinion 
as to the effect of the Veteran's left 
shoulder and low back disabilities on his 
daily activities and social and 
occupational functioning.

(i) Each examiner is requested to provide a 
complete rationale for any requested 
medical opinions, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles, with 
reference to factual evidence of record.  

3.  Take all necessary action to develop and 
adjudicate the Veteran's claim for a TDIU (see 
Rice v. Shinseki, 22 Vet. App. 447 (2009) and 
introduction section of this decision).

4.  Readjudicate the issues on appeal.  If any 
benefit sought remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran until 
he is otherwise notified by the RO/AMC.  By this action, the 
Board intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


